DETAILED ACTION
This Office action is in response to the Application filed on September 13, 2020, which claims benefit of priority of U.S. Provisional Application No. 62/900500, filed on September 14, 2019, and U.S. Provisional Application No. 62/960330, filed on January 13, 2020. An action on the merits follows. Claims 1-20 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “analyzing the previously captured image of the object to determine at least one capturing parameter associated with the object for a prospective image capturing… causing capturing, at the construction site, of at least one image of the object using the determined at least one capturing parameter associated with the object” in lines 5-10 of the claim. 
However, the claimed “capturing parameter” and “prospective image capturing” terms recited in lines 6-7, respectively, are not defined in any of the claims which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “capturing parameter” recited in line 6 of the claim encompasses embodiments corresponding to the claimed “image capturing parameters” recited in lines 2-3 of the claim, or if the claimed “capturing parameter” recited in line 6 of the claim encompasses embodiments corresponding to other types “capturing parameter” different from the claimed “image capturing parameters” recited in lines 2-3 of the claim, which further renders the claim indefinite. 
Par. [0220-221] of the specification of the instant application indicates “determine at least one capturing parameter associated with the object for a prospective image capturing. Some non-limiting examples of such capturing parameters may include a distance of an image sensor from the object, a viewing angle of the object, a location in the construction site to capture the at least one image from, a direction of an image sensor used to capture the at least one image, an exposure time, a frame rate, a gain, an ISO speed, a stereo base, a focus, and so forth… some capturing parameters, such as pixel resolution, may be determined directly from the previously captured image”. Par. [0274] of the specification also indicates “capturing parameters of construction site images (such as time of capturing, position, camera type, camera configuration, etc.)”. Par. [0309] of the specification also indicates “at least one capturing parameter for the capturing of the at least one image, (such capturing position, capturing time, camera configuration, etc.)”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “analyzing the previously captured image of the object to determine at least one capturing parameter associated with the object for a prospective image capturing… causing capturing, at the construction site, of at least one image of the object using the determined at least one capturing parameter associated with the object” in lines 5-10 of the claim as “analyzing the previously captured image of the object to determine at least one image capturing parameter associated with the object for a prospective image capturing… wherein the prospective image capturing causes capturing, at the construction site, of at least one image of the object using the determined at least one image capturing parameter associated with the object for the prospective image capturing, wherein the determined at least one image capturing parameter include: a distance of an image sensor from the object, a viewing angle of the object, a location in the construction site to capture the at least one image from, a direction of an image sensor used to capture the at least one image, an exposure time, a frame rate, a gain, an ISO speed, a stereo base, a focus, a time of capturing, a capturing position, a camera type, a camera configuration, and a pixel resolution”.
Claims 2-18 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 4 recites the limitation “analyzing the at least one previously captured image” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
For examination purposes the examiner has interpreted the claimed “analyzing the at least one previously captured image” in line 3 of the claim as “analyzing the previously captured image”.
Claim 7 recites the limitation “analyzing the at least one previously captured image” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
For examination purposes the examiner has interpreted the claimed “analyzing the at least one previously captured image” in line 3 of the claim as “analyzing the previously captured image”.
Claim 8 recites the limitation “analyzing the at least one previously captured image” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
For examination purposes the examiner has interpreted the claimed “analyzing the at least one previously captured image” in line 3 of the claim as “analyzing the previously captured image”.
Claim 9 recites the limitation “analyzing the at least one previously captured image” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
For examination purposes the examiner has interpreted the claimed “analyzing the at least one previously captured image” in line 3 of the claim as “analyzing the previously captured image”.
Claim 10 recites the limitation “analyzing the at least one previously captured image” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
For examination purposes the examiner has interpreted the claimed “analyzing the at least one previously captured image” in line 3 of the claim as “analyzing the previously captured image”.
Claim 19 recites the limitation “analyze the previously captured image of the object to determine at least one capturing parameter associated with the object for a prospective image capturing… cause capturing, at the construction site, of at least one image of the object using the determined at least one capturing parameter associated with the object” in lines 6-11 of the claim. 
However, the claimed “capturing parameter” and “prospective image capturing” terms recited in lines 7-8, respectively, are not defined in any of the claims which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “capturing parameter” recited in line 7 of the claim encompasses embodiments corresponding to the claimed “image capturing parameters” recited in line 1 of the claim, or if the claimed “capturing parameter” recited in line 7 of the claim encompasses embodiments corresponding to other types “capturing parameter” different from the claimed “image capturing parameters” recited in line 1of the claim, which further renders the claim indefinite. 
Par. [0220-221] of the specification of the instant application indicates “determine at least one capturing parameter associated with the object for a prospective image capturing. Some non-limiting examples of such capturing parameters may include a distance of an image sensor from the object, a viewing angle of the object, a location in the construction site to capture the at least one image from, a direction of an image sensor used to capture the at least one image, an exposure time, a frame rate, a gain, an ISO speed, a stereo base, a focus, and so forth… some capturing parameters, such as pixel resolution, may be determined directly from the previously captured image”. Par. [0274] of the specification also indicates “capturing parameters of construction site images (such as time of capturing, position, camera type, camera configuration, etc.)”. Par. [0309] of the specification also indicates “at least one capturing parameter for the capturing of the at least one image, (such capturing position, capturing time, camera configuration, etc.)”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “analyze the previously captured image of the object to determine at least one capturing parameter associated with the object for a prospective image capturing… cause capturing, at the construction site, of at least one image of the object using the determined at least one capturing parameter associated with the object” in lines 6-11 of the claim as “analyze the previously captured image of the object to determine at least one image capturing parameter associated with the object for a prospective image capturing… wherein the prospective image capturing causes capturing, at the construction site, of at least one image of the object using the determined at least one image capturing parameter associated with the object for the prospective image capturing, wherein the determined at least one image capturing parameter include: a distance of an image sensor from the object, a viewing angle of the object, a location in the construction site to capture the at least one image from, a direction of an image sensor used to capture the at least one image, an exposure time, a frame rate, a gain, an ISO speed, a stereo base, a focus, a time of capturing, a capturing position, a camera type, a camera configuration, and a pixel resolution”.
Claim 20 recites the limitation “analyze the previously captured image of the object to determine at least one capturing parameter associated with the object for a prospective image capturing… causing capturing, at the construction site, of at least one image of the object using the determined at least one capturing parameter associated with the object” in lines 5-9 of the claim. 
However, the claimed “capturing parameter” and “prospective image capturing” terms recited in lines 5-6, respectively, are not defined in any of the claims which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “capturing parameter” recited in line 5 of the claim encompasses embodiments corresponding to the claimed “image capturing parameters” recited in line 1 of the claim, or if the claimed “capturing parameter” recited in line 5 of the claim encompasses embodiments corresponding to other types “capturing parameter” different from the claimed “image capturing parameters” recited in line 1 of the claim, which further renders the claim indefinite. 
Par. [0220-221] of the specification of the instant application indicates “determine at least one capturing parameter associated with the object for a prospective image capturing. Some non-limiting examples of such capturing parameters may include a distance of an image sensor from the object, a viewing angle of the object, a location in the construction site to capture the at least one image from, a direction of an image sensor used to capture the at least one image, an exposure time, a frame rate, a gain, an ISO speed, a stereo base, a focus, and so forth… some capturing parameters, such as pixel resolution, may be determined directly from the previously captured image”. Par. [0274] of the specification also indicates “capturing parameters of construction site images (such as time of capturing, position, camera type, camera configuration, etc.)”. Par. [0309] of the specification also indicates “at least one capturing parameter for the capturing of the at least one image, (such capturing position, capturing time, camera configuration, etc.)”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “analyze the previously captured image of the object to determine at least one capturing parameter associated with the object for a prospective image capturing… causing capturing, at the construction site, of at least one image of the object using the determined at least one capturing parameter associated with the object” in lines 5-9 of the claim as “analyze the previously captured image of the object to determine at least one image capturing parameter associated with the object for a prospective image capturing… wherein the prospective image capturing causes capturing, at the construction site, of at least one image of the object using the determined at least one image capturing parameter associated with the object for the prospective image capturing, wherein the determined at least one image capturing parameter include: a distance of an image sensor from the object, a viewing angle of the object, a location in the construction site to capture the at least one image from, a direction of an image sensor used to capture the at least one image, an exposure time, a frame rate, a gain, an ISO speed, a stereo base, a focus, a time of capturing, a capturing position, a camera type, a camera configuration, and a pixel resolution”.

Allowable Subject Matter
Claims 1 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668